DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of app 16/546,658 (now is US patent US 10,964,087B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/546,658 (US 10,964,087 B2) claim 1
1. A method of presenting image information to a user of a portable device having a portable camera and a portable display, 



the portable device being of the type that is freely movable relative to a printed object a having indicia printed thereon  
so captured images of the printed object change in position and/or orientation, 
the method comprising;
specifying an area of recognition that is defined to exclude at least one indicium on the captured images of the printed object, for use in recognizing a pattern associated with the printed object from the captured images based on
color and/or grey scale information in the area of recognition; and specifying a media item for presentation to the user in response to recognition of the pattern, 
the specified media item being configured to be superimposed onto the captured image or an image derived therefrom displayed on the portable display.
1. A method of presenting image information to a user of a portable device having a portable camera and a portable display, 
comprising: enabling capture by the portable camera of images of a printed object having indicia printed thereon, 
wherein the portable camera is freely movable relative to the printed object 
so captured images of the printed object change in position and/or orientation; 
using an area of recognition that is defined to exclude at least one indicium on the captured images of the printed object, recognizing a pattern associated with the printed object from the captured images based on color and/or grey scale information in the area of recognition; 
selecting a media item in response to the recognized pattern; and 
superimposing the selected media item onto the captured image or an image derived therefrom displayed on the portable display, 
including moving the superimposed selected media item in response to changing position and/or orientation of the captured images of the printed object.


Claim 2 is determined to be obvious in light of claim 2 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 2
16/546,658 (US 10,964,087 B2) claim 2
2. The method of claim 1 wherein the specified media item is configured to be superimposed for augmented reality, mixed reality and/or virtual reality.
2. The method of claim 1 wherein the superimposing comprises using at least one of augmented reality, mixed reality and virtual reality.


Claim 3 is determined to be obvious in light of claim 3 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 3
16/546,658 (US 10,964,087 B2) claim 3
3. The method of claim 1 wherein the specified recognition area is configured to be used to recognize a two-dimensional or three-dimensional printed object with print on it.
3. The method of claim 1 wherein the recognizing comprises recognizing a two-dimensional or three-dimensional printed object with print on it.


Claim 4 is determined to be obvious in light of claim 4 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 4
16/546,658 (US 10,964,087 B2) claim 4
4. The method of claim 1 wherein the specified recognition area is configured to be used to recognize characters printed on the object.
4. The method of claim 1 wherein the recognizing includes recognizing characters printed on the object.


Claim 5 is determined to be obvious in light of claim 5 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 5
16/546,658 (US 10,964,087 B2) claim 5
5. The method of claim 4 wherein the object comprises a printed advertisement.
5. The method of claim 4 wherein the object comprises a printed advertisement.


Claim 6 is determined to be obvious in light of claim 6 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 6
16/546,658 (US 10,964,087 B2) claim 6
6. The method of claim 5 wherein the media item comprises a digital overlay that leads to specific action selected from the group consisting of providing specific information; a video, tutorial, or any kind of displayable content; or an option to buy.
6. The method of claim 5 wherein the selected media item comprises a digital overlay that leads to specific action selected from the group consisting of providing specific information; a video, tutorial, or any kind of displayable content; or an option to buy.


Claim 7 is determined to be obvious in light of claim 7 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 7
16/546,658 (US 10,964,087 B2) claim 7
7. The method of claim 1 wherein the portable display device is handheld or worn.
7. The method of claim 1 wherein the superimposing is performed on a handheld display device or smart glasses.


Claim 8 is determined to be obvious in light of claim 8 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 8
16/546,658 (US 10,964,087 B2) claim 8
8. The method of claim 1 wherein the printed object comprises a product or service manual and the method further includes triggering of specific information that will allow a user to understand how a product works by providing technical drawings.
8. The method of claim 1 wherein the printed object comprises a product or service manual and the method further includes triggering of specific information that will allow a user to understand how a product works by providing technical drawings.


Claim 9 is determined to be obvious in light of claim 9 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 9
16/546,658 (US 10,964,087 B2) claim 9
9. The method of claim 1 wherein the selected media item comprises a call button.
9. The method of claim 1 wherein the selected media item comprises a call button.


Claim 10 is determined to be obvious in light of claim 10 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 10
16/546,658 (US 10,964,087 B2) claim 10
10. A method of providing a message to a user of a portable device comprising portable camera and a portable display, the portable device of the
type that is freely movable relative to a billboard, package, object with print on its surface, flyer or other printed representation so images of the billboard, package, object with print on its surface, flyer or other printed representation captured by the portable camera change in position and/or orientation, and displays captured images of the billboard, package, object with print on its surface, flyer or other printed representation on the portable display, the method comprising:
defining an area of recognition to exclude at least one indicium within the captured images, and area of recognition being defined to enable the portable
device or a server operatively connected to the portable device to recognize the billboard, package, object with print on its surface, flyer, or other printed
representation based on grey scale and/or color values within the area of recognition; and
providing an augmented reality, virtual reality or mixed reality overlay for being overlaid by the portable device onto the displayed image, the provided overlay providing an adjunct message associated with content of the billboard, package, object with print on its surface, flyer or other printed representation,
the overlay being configured to enable the portable device to move the overlay on the display in response to changing position and/or orientation of the
captured images of the billboard, package, object with print on its surface, flyer, or other printed representation to simulate the overlay adhering to the billboard, package, object with print on its surface, flyer, or other printed representation or
being displayed from a display window on the billboard, package, object with print on its surface, flyer, or other printed representation.
10. A method of providing a message to a user of a portable device having a portable camera and a portable display, comprising: using the portable camera to capture images of a billboard, package, object with print on a surface thereof, flyer or other printed representation, wherein the portable camera is freely movable relative to the billboard, package, object with print on its surface, flyer or other printed representation so captured images of the billboard, package, object with print on its surface, flyer or other printed representation change in position and/or orientation; displaying the captured images of the billboard, package, object with print on its surface, flyer or other printed representation on the portable display; 
using an area of recognition defined to exclude at least one indicium within the captured images, recognizing the billboard, package, object with print on its surface, flyer, or other printed representation based on grey scale and/or color values within the area of recognition; 
and providing on the display an augmented reality, virtual reality or mixed reality overlay on the displayed image, the overlay providing an adjunct message associated with content of the billboard, package, object with print on its surface, flyer or other printed representation, 
including moving the overlay on the display in response to changing position and/or orientation of the captured images of the billboard, package, object with print on its surface, flyer, or other printed  representation to simulate the overlay adhering to the billboard, package, object with print on its surface, flyer, or other printed representation or being displayed from a display window on the billboard, package, object with print on its surface, flyer, or other printed representation.


Claim 11 is determined to be obvious in light of claim 11 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 11
16/546,658 (US 10,964,087 B2) claim 11
11. A server for presenting image information to a user of a portable device having a portable display and a portable camera that is freely movable relative to
a printed object having indicia printed thereon so images of the printed object captured by the portable camera change in position and/or orientation,
comprising:
a processor in communication with the portable camera and the portable display, the processor being configured to perform operations including:
using an area of recognition that is defined to exclude at least one indicium on images of the printed object captured by the portable camera to recognize a pattern associated with the printed object based on color and/or grey scale information in the area of recognition;
selecting a media item in response to the recognized pattern; and controlling the portable device to superimpose the selected media item onto the captured image or an image derived therefrom displayed on the
portable display, including moving the superimposed selected media item in response to changing position and/or orientation of the captured images of the
printed object.
11. A system for presenting image information to a user of a portable device having a portable camera and a portable display, comprising: a portable camera that is freely movable relative to a printed object having indicia printed thereon so images of the printed object captured by the portable camera change in position and/or orientation, a portable display, and 
a processor in communication with the portable camera and the portable display, the processor being configured to perform operations including: enabling capture by the portable camera of images of the printed object; 
using an area of recognition that is defined to exclude at least one indicium on the captured images of the printed object, recognizing a pattern associated with the printed object from the captured images based on color and/or grey scale information in the area of recognition; 
selecting a media item in response to the recognized pattern; and superimposing the selected media item onto the captured image or an image derived therefrom displayed on the portable display, including moving the superimposed selected media item in response to changing position and/or orientation of the captured images of the printed object.


Claim 12 is determined to be obvious in light of claim 12 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 12
16/546,658 (US 10,964,087 B2) claim 12
12. The server of claim 11 wherein the server enables at least one of augmented reality, mixed reality and virtual reality.
12. The system of claim 11 wherein the superimposing comprises using at least one of augmented reality, mixed reality and virtual reality.


Claim 13 is determined to be obvious in light of claim 13 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 13
16/546,658 (US 10,964,087 B2) claim 13
13. The server of claim 11 wherein recognizing comprises recognizing a two-dimensional or three-dimensional printed object with print on it.
13. The system of claim 11 wherein recognizing comprises recognizing a two-dimensional or three-dimensional printed object with print on it.


Claim 14 is determined to be obvious in light of claim 14 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 14
16/546,658 (US 10,964,087 B2) claim 14
14. The server of claim 11 wherein the processor is configured to recognize characters printed on the object.
14. The system of claim 11 wherein recognizing includes recognizing characters printed on the object.


Claim 15 is determined to be obvious in light of claim 15 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 15
16/546,658 (US 10,964,087 B2) claim 15
15. The server of claim 14 wherein the object comprises a printed advertisement.
15. The system of claim 14 wherein the object comprises a printed advertisement.


Claim 16 is determined to be obvious in light of claim 16 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 16
16/546,658 (US 10,964,087 B2) claim 16
16. The server of claim 11 wherein the selected media item comprises a digital overlay, and the processor is further configured to receive a user selection
of the overlay and to use the user selection to trigger action selected from the group consisting of providing specific information; a video, tutorial, or any kind of
displayable content; or an option to buy.
16. The system of claim 11 wherein the selected media item comprises a digital overlay that leads to specific action selected from the group consisting of providing specific information; a video, tutorial, or any kind of displayable content; or an option to buy.


Claim 17 is determined to be obvious in light of claim 17 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 17
16/546,658 (US 10,964,087 B2) claim 17
17. The server of claim 11 wherein the portable device comprises a handheld display device or smart glasses.
17. The system of claim 11 wherein superimposing is performed on a handheld display device, a user's retina or smart glasses.


Claim 18 is determined to be obvious in light of claim 18 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 18
16/546,658 (US 10,964,087 B2) claim 18
18. The server of claim 11 wherein the printed object comprises a product or service manual and the processor is further configured to trigger presentation
of information that will allow a user to understand how a product works by providing technical drawings.
18. The system of claim 11 wherein the item printed object comprises a product or service manual and the method further includes triggering of specific information that will allow a user to understand how a product works by providing technical drawings.


Claim 19 is determined to be obvious in light of claim 19 of 16/546,658 (now is US patent US 10,964,087 B2) based on reasons below for having similar limitations.
Instant application claims 19
16/546,658 (US 10,964,087 B2) claim 19
19. The server of claim 11 wherein the selected media item comprises a call button.
19. The system of claim 11 wherein the selected media item comprises a call button.



	
Allowable Subject Matter
Claims 1-19 are objected to as being similar scope as to the parent case 16/546,658 (now is US patent US 10,964,087B2), but would be allowable if applicant file the Terminal Disclaimer to overcome the Double Patenting rejection.
The following is examiner’s statement of reasons for allowance:
Regarding claim 1, 10, 11, the prior art of record, specifically MacIntosh (US 2017 0249491 A1) teaches superimpose menu item on the captured image for providing user who using the data in the augmented environment, the prior art Krishnan (US 20160328607 A1) teaches handling graphic item by recognizing the colored pattern in a predefined area on the printed document. However, none of the references either alone or in combination provides motivation to teach the specific limitations recited in the claims. In particular, the present invention discloses a particular way, i.e., Pattern recognize the excluded indicium portion of area based on color and move the superimposed selected media item based on position and/or orientation change of the printed object. 
Regarding dependent Claims 2-9, 12-19, they are allowable due to their dependency to the independent Claims 1, 11 respectively.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200045260 A1	System and method for displaying information in a vehicle
US 20210004802 A1	System and method for augmented reality display of account information
US 20160225192 A1	Surgeon head-mounted display apparatuses
US 20080204361 A1	System and Method for Video Image Registration and/or Providing Supplemental Data in a Heads Up Display
US 9886845 B2	Methods and systems for content processing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619